Citation Nr: 1632448	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right shoulder arthritis, status post rotator cuff repair.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal and will be addressed in the Remand portion of the decision below.

The issues of entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) and for a compensable evaluation for service-connected lumbar spine arthritis, have been raised by the record in a May 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

At his May 2016 hearing before the Board, the Veteran testified that his service-connected right shoulder arthritis had worsened since he underwent his last VA examination in July 2014.  Thus, the Board finds it necessary to remand this matter for a contemporaneous VA examination to assess the current extent and severity of the Veteran's right shoulder arthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Moreover, when the Veteran was evaluated in July 2014, the VA examiner reported that the Veteran had a scar related to his right shoulder surgery but that it was not painful, unstable, or covered a total area of "greater than 39 square centimeters (6 square inches)."  At his May 2016 hearing before the Board, the Veteran testified that his right shoulder scar was painful and that he experienced a pulling sensation underneath the scar tissue.  Accordingly, the VA examiner who evaluates the Veteran's service-connected right shoulder arthritis should also ascertain the current severity of any related right shoulder surgical scar(s).

Finally, at his May 2016 Board hearing, the Veteran raised the issue of entitlement to TDIU benefits due to his service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU benefits, the issue must be remanded to the RO for proper development and adjudication.  Rice, 22 Vet. App. at 453 (finding that a claim for TDIU is part of an increased rating claim when such claim is raised by the record).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, to include all VA and non-VA medical providers who have treated him for his service-connected right shoulder arthritis, status post rotator cuff repair, and his disabilities giving rise to his claimed unemployability.  Based on his response, the RO or AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO or AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO or AMC. 

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure the same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right shoulder arthritis, status post rotator cuff repair.  The pertinent records from the electronic claims file must be made available to the examiner and reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner also should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If such is not possible without resorting to speculation, the examiner must explain why.

Lastly, the examiner should evaluate any related right shoulder scar(s) under the appropriate diagnostic criteria required for rating purposes.  If the examiner finds that the scar(s) is/are not painful, the examiner must reconcile this finding with the Veteran's testimony from the May 2016 Board hearing.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine whether the functional effects of his service-connected disabilities prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The pertinent records from the electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5.  Undertake any additional development deemed necessary.
 
6.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







